DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communications filed on 11/27/2020.  
Claims 1-34 have been canceled.  
Claims 35-52 are pending and have been examined.  Previous objections to the specification have been withdrawn in view of amendments.  Previous objections to the claims have been withdrawn in view of amendments.  Previous double patenting rejections have been withdrawn in view of terminal disclaimer.  Previous rejections under 35 USC 112 not included in this action have been withdrawn in view of amendments.  Previous prior art rejections have been withdrawn in view of amendments.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/844761, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  For example, see 112 rejections below and application 61/844761 further does not provide support for image capture, etc.  Accordingly, the associated claims are not entitled to benefit of the prior application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 35-52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Claims 35-52 are amended to incorporate “link each of said first plurality of fields depicted on said first display surface to a corresponding one of said second plurality of fields depicted on said second display surface…modification of correspondingly linked”.  However, the specification does not support the above features.  The specification describes “synchronize the data (22) displayed within the plurality of data input fields (102) of the first graphical user interface (43) and the second graphical user interface (44) giving the impression to the user (46) that the first and second graphical user interfaces (43)(44) are directly linked” (page 13).  Note that this is only “giving the impression” that the fields are linked.  With respect to applicant’s arguments, the fields themselves are actually not linked (the specification specifically states “giving the impression to the user (46) that the first and second graphical user interfaces (43)(44) are directly linked while in actuality each of the first and second graphical user interfaces (43)(44) can operate discretely” on page 13, i.e. not actually linked; applicant appears to be making an assumption that the fields are linked, but e.g. each device may individually pull data from e.g. a server to update its own fields).  As such, the claims lack written description.
Further as per claim 48, the claims recite “operated at a distance”.  However, the specification does not support the above features.  The specification is silent as to a distance of operation.  Applicant cites a section of the specification in the arguments, .

Claim Objections
Claim 35 is objected to because of the following informalities:  
As per claim 35, “wherein said first plurality of data fields and said second plurality of data fields concurrently respectively depicted on said first display surface and said second display surface” is unclear and requires grammatical correction (e.g. “wherein said first plurality of data fields are depicted on said first display surface concurrently with 
Appropriate correction is required.

Response to Arguments
Applicant’s prior art arguments with respect to claims have been considered, but are moot in view of new grounds of rejection.  See rejections below for details.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 35-38, 43, 45, and 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (US 20120253851 A1) in view of Kwak (US 20140101577 A1).
As per independent claim 35, Phillips teaches a computer system, comprising: a server computer configured to serve an electronic medical record associated with a patient identifier (e.g. in paragraph 10, “electronic medical record system server is configured to receive an identification of the ”); a first computer having a first processor in communication with a first client computer non-transitory memory element, said first computer having a first display surface (e.g. in paragraph 28, “secondary display 140 may be a computing device including a processor, memory, network interface, input and output devices configured to receive instructions and to display information from electronic medical record system”); a second computer having a second computer processor in communication with a second computer non-transitory memory element, said second computer having a second display surface (e.g. in paragraph 24, “Provider device 110 is preferably a tablet computing device, but may be implemented using a number of different types of computing systems… a processor connected via an internal bus with a memory”); a program when executed by said first client computer or said second client computer functions to: display a first image on said first display surface depicting a first plurality of fields (e.g. in paragraphs 37, “information [displayed on device 140] may be…the information displayed on device 110” and figure 5 showing a plurality of fields); display a second image on said second display surface depicting a second plurality of fields (e.g. in paragraphs 37, “information [displayed on device 140] may be…the information displayed on device 110” and figure 5 showing a plurality of data fields); wherein said program segregates user interaction with said electronic medical record into two distinct parts (e.g. in paragraph 37, secondary display 140 for the patient and device 110 for the physician), wherein said program populates said first plurality of data fields depicted on said first display surface with said electronic medical record viewable by a user (e.g. in paragraph 37, and figure 5 showing a plurality of data fields), wherein said program modifies said electronic medical record populated in said first plurality of data fields according to data entries by said user in said second plurality of data fields depicted on said second display (e.g. in paragraphs 37, 52, and 55-56, “treatment plan interface 420 may be configured to allow the creation of new healthcare events 422… make annotations”, and figure 5 showing a plurality of data fields); wherein said first plurality of data fields and said second plurality of data fields concurrently respectively depicted on said first display surface and said second display surface (e.g. in paragraphs 37, 52 and 56, “information [displayed on device 140] may be…the information displayed on device 110” and figure 5 showing a plurality of data fields); and link each of said first plurality of fields depicted on said first display surface to a corresponding one of said second plurality of fields depicted on said second display surface (e.g. in paragraphs 37, 52 and 56, “information [displayed on device 140] may be…the information displayed on device 110” and figure 5 showing a plurality of data fields), but does not specifically teach wherein data entries by said user in said second plurality of data fields depicted on said second display surface result in modification of correspondingly linked first plurality of data fields populated by said electronic medical record depicted on said first display surface viewable by said user.  If previous contents are determined to be modified at operation S1050-Y, descriptions of the previous contents included in the first screen are modified and the second screen reflecting the modified contents is created at operation S1052… modifying parts in previous contents and synchronizing the modification” and figure 12 including a plurality of text and image fields).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Phillips to include the teachings of Kwak because one of ordinary skill in the art would have recognized the benefit of facilitating synchronization of data.  
As per claim 36, the rejection of claim 35 is incorporated and the combination further teaches wherein said first computer comprises a first tablet computer, and wherein said second computer comprises a second tablet computer (e.g. Phillips, in paragraph 9; Kwak, in paragraph 98 and figure 12 showing “multi display apparatus… as various types of devices [each including] a tablet”).
As per claim 37, the rejection of claim 35 is incorporated and the combination further teaches wherein said first image comprises a first plurality of images which said program overlays on said first display surface, wherein said second image comprises a second plurality of images which said program overlays on said second display surface (e.g. Philips, in figure 5; Kwak, in figure 12), wherein said program couples one or more of said first plurality of images overlaid on said first display surface with one or more of said second plurality of images overlaid on said second display surface, whereby user interaction with one of said first plurality of images or said second plurality of images coupled by said program causes said program to display coupled ones of said first plurality of images and said second plurality of images on respective said first display surface and said second display surface for said user to view (e.g. Phillips, in paragraphs 37 and 52, “information can be a subset in that the healthcare provider may not want to display all of the information… stage a presentation of information”; Kwak, paragraphs 215-216, and figure 12 including a plurality of images and/or paragraphs 241-243 and figure 17).  
As per claim 38, the rejection of claim 37 is incorporated, but Phillips does not specifically teach wherein one or more of said first plurality of images overlaid on said first display surface remain uncoupled with one or more of said second plurality of images overlaid on said second display surface, wherein user interaction with said one or more of said first plurality of images which remain uncoupled to one of said second plurality of images causes said program to display said one of said first plurality of images on said first display surface for said to user view without affecting said second plurality of images.  However, Kwak teaches depict one or more of first plurality of images overlaid on a first display surface remain uncoupled with one or more of second plurality of images overlaid on a second display surface, wherein user interaction with said one or more of said first plurality of images which remain uncoupled to one of said second plurality of images causes a program to display said one of said first plurality of images on said first display 
As per claim 43, the rejection of claim 35 is incorporated and the combination further teaches wherein data entries are entered directly by said user into said second plurality of data fields concurrently depicted on said first display surface (e.g. Phillips, in paragraphs 37 and 55-56, “make annotations to the image”; Kwak, paragraphs 215-216, “previous contents included in the first screen are modified and the second screen reflecting the modified content…synchronizing the modification” and figure 12 including a plurality of text and image fields).
As per claim 45, the rejection of claim 37 is incorporated and the combination further teaches wherein said first computer and said second client computer each further include a transceiver, wherein said program when executed by said first computer or said second computer further functions to operate each said transceiver to exchange communication signals directly between said first computer and said second computer to coordinate display of said first plurality of images on said first display surface and display of said second plurality of images on said second display surface (e.g. Philips, in paragraphs 24, 28, 30 and wireless network port… network interface… Provider device 110 may further communicate directly with display 140 using, for example, a Bluetooth communication standard, near field communication, etc… communication between device 110 and display 140”, e.g. devices have a network interface for exchanging information via BLUETOOTH, i.e. transceiver).
As per claim 47, the rejection of claim 35 is incorporated and the combination further teaches wherein said program when executed further functions to depict a submit control icon which by user interaction stores said data entries entered by said user in said second plurality of data fields to said electronic medical record associated with said patient identifier and concurrently depict said data entries in said first plurality of data fields displayed on said first display surface (e.g. Phillips, in paragraphs 37 and 55-56 and claim 6, “provider can click a "display to patient" icon 620 to transmit the annotations to electronic medical record system 120 for display on secondary display”; Kwak, paragraphs 215-216, “previous contents included in the first screen are modified and the second screen reflecting the modified content…synchronizing the modification” and figure 12).
As per claim 48, the rejection of claim 35 is incorporated and the combination further teaches wherein said first computer operated at a distance from said second computer, said first display surface depicting said first plurality of data fields populated with said electronic medical record viewable by a first user, said second display surface depicting said second plurality of fields viewable by a second user (e.g. Phillips, in paragraph 37, secondary display 140 for the patient and device 110 for the physician, and figure 5; Kwak, in paragraph 273), wherein data entries by said second user in said second plurality of data fields results in modification of said electronic medical record populated in said first plurality of data fields depicted on said first display surface viewable by said first user (e.g. Phillips, in paragraphs 55-56, “make annotations to the image”; Kwak, paragraphs 215-216, “previous contents included in the first screen are modified and the second screen reflecting the modified content…synchronizing the modification” and figure 12 including a plurality of text and image fields).

Claims 39-42 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (US 20120253851 A1) in view of Kwak (US 20140101577 A1) and further in view of Wurster (US 20020116222 A1).
As per claim 39, the rejection of claim 38 is incorporated, but the combination does not specifically teach wherein said first plurality of images is selectable by user interaction with one of a first plurality of index tabs displayed on said first display surface of said first computer.  However, Wurster teaches images selectable by user interaction with one of a plurality of index tabs displayed (e.g. paragraph 97 and figures 17a-i).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first plurality of images of the combination to include the teachings of Wurster because one of ordinary skill in the art 
As per claim 40, the rejection of claim 39 is incorporated and the combination further teaches wherein said first plurality of index tabs includes a medical history tab (e.g. Wurster, in paragraph 97). 
As per claim 41, the rejection of claim 38 is incorporated, but the combination does not specifically teach wherein said second plurality of images is selectable by user interaction with one of a second plurality of index tabs displayed on said second display surface of said second computer.  However, Wurster teaches images selectable by user interaction with one of a plurality of index tabs displayed (e.g. paragraph 97 and figures 17a-i).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second plurality of images of the combination to include the teachings of Wurster because one of ordinary skill in the art would have recognized the benefit of organizing relevant information, further amounting to a simple substitution that yields predictable results.  
As per claim 42, the rejection of claim 41 is incorporated and the combination further teaches wherein said second plurality of index tabs includes a progress note tab and an orders tab (e.g. Wurster, in paragraph 97; note: “Meds” interpreted as orders).  

Claims 44 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (US 20120253851 A1) in view of Kwak (US 20140101577 A1) and further in view of Experton (US 20140207686 A1).
translate said plurality of electronic medical records associated with said patient identifier into a common format configured to be displayed in said first plurality of data fields.  However, Experton teaches translate a plurality of electronic medical records into a common format configured to be displayed in a first plurality of data fields (e.g. in paragraph 50, “in a standardized format [and/or] compiled health records may be presented in a consistent summary format regardless of the format used by the originating source”, and figure 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Experton because one of ordinary skill in the art would have recognized the benefit of facilitating consistency.  
As per claim 46, the rejection of claim 35 is incorporated, but the combination does not specifically teach wherein said program when executed further functions to: configure said second computer as an image capture device capable of capturing an image; configure said first client computer to receive said image captured by said second computer; associate said image captured by said second computer with said plurality of electronic medical records associated with said patient identifier; and display said image captured by said second computer on said first display surface.  However, Experton teaches configure a second computer as an image capture device capable of capturing an image (e.g. in paragraph 93); configure a first client computer to receive said image captured by said second .  

Claims 49-52 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (US 20120253851 A1) in view of Kwak (US 20140101577 A1) and further in view of Brenner et al. (US 20070067186 A1).
As per claim 49, the rejection of claim 35 is incorporated, but the combination does not specifically teach wherein entries in said second plurality of fields comprises a prescription for a medication.  However, Brenner teaches entries in fields comprising a prescription for a medication (e.g. in paragraphs 3, 13, 15, 68, and 75-76, “prescription medication information”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Brenner because one of ordinary skill in the art would have recognized the benefit of quickly and easily interacting with relevant medical information.
As per claim 50, the rejection of claim 49 is incorporated and the combination further teaches wherein said program when executed functions to: compare said prescription entered into said second plurality of data fields to prescription equivalents contained in a prescription database, depict said prescription associated with a prescription price on said second display surface, and depict said prescription equivalents associated with prescription equivalents prices on said second display surface (e.g. Brenner, in paragraphs 3, 13, 15, 68, and 75-76, “prescription medication and the alternative prescription medications… cost”).
As per claim 51, the rejection of claim 50 is incorporated and the combination further teaches wherein said program when executed further functions to: depict sensorially perceivable prescription price comparison indicia on said second display surface, said sensorially perceivable prescription price comparison indicia varying based on comparison of said prescription price against said prescription equivalents prices, wherein variance of said sensorially perceivable prescription price comparison indicia distinguish at least between said prescription price being greater than said prescription equivalents prices or being lesser than said prescription equivalents prices (e.g. Brenner, in paragraphs 3, 7, 9, 13, 15, 68, and 75-76, “provide a cost savings… choose an alternative preferred prescription, which may be based upon cost… a preference status greater… any other system could be employed such as $” and figures 11-12).  
As per claim 52, the rejection of claim 51 is incorporated and the combination further teaches wherein said program when executed further functions to: compare said prescription or said prescription equivalents entered into said second plurality of data fields against an insured prescriptions database containing insured prescriptions, depict said insured prescriptions on said second display surface, and depict insured prescription equivalents on said second display surface (e.g. Brenner, in paragraphs 3, 13, 15, 68, and 75-76, “medication in the patient's insurance plan”).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
For example, 
Garber et al. (US 20050091082 A1) teaches a submit control icon to submit information inputted in fields (e.g. in paragraph 48).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WONG whose telephone number is (571)270-1399.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on (571)272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.W/Examiner, Art Unit 2176                                                                                                                                                                                                        03/08/2021


/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176